Citation Nr: 0940091	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-19 706	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a medical record in the form of a VA 
PTSD assessment and report in August 2009 that was not 
previously associated with the claims folder.  The Veteran, 
through his representative, specifically indicated that he 
did not wish to waive RO consideration of this evidence.  
Accordingly, remand is required so that the RO may 
readjudicate the Veteran's claim including the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Here, the Veteran's claim was filed in 2005, prior 
to the holding in Kent.  Accordingly, the Veteran was not 
notified in compliance with that decision.  On remand, the 
Veteran should be sent notification that complies with the 
Court's holding in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
notification which complies with the 
holding in Kent v. Nicholson. The notice 
should specifically inform the Veteran why 
the claim of entitlement to service 
connection for PTSD was previously denied 
and what constitutes material evidence for 
the purpose of reopening the claim.

2.  Readjudicate the claim considering all 
evidence received since the issuance of 
the July 2009 supplemental statement of 
the case (SSOC), including the VA PTSD 
assessment and report dated in August 
2009.  Consideration should be given as to 
whether any additional development is 
warranted.  Thereafter, if any benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


